DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “functional section”, “shaping section”, “supporting section” and “asymmetric structure” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 4-8 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udd (U.S. Patent Application 2009/0123111 A1) and further in view of Romo (U.S. Patent 10,149,720) and Gunderson et al. (U.S. Patent 5,439,000).
Claim 1:  Udd teaches –
An optical functional guidewire [a working instrument 240 such as a guidewire] (Para 0152 and Figure 23A, Element 240), comprising 
an optical fiber [fiber sensor 115 includes a plurality of fibers 116] (Para 0075 and Figure 23A, Element 115) and 
a sleeve (Figure 23A, Element 2302) surrounding the optical fiber (as in Figure 23A), 
wherein the optical fiber (Figure 23A, Element 115) comprises a functional section (the section comprising Figure 23A, Element 2304, 2340, 240 & 2340) capable of emitting and collecting laser light [each fiber 116 by using a short wavelength (e.g., ultraviolet) laser beam 410](Para 0086) [Light or optical energy 1022 may be partially transmitted 1024 through one or more gratings 302 and partially reflected 1026] (Para 0103 and Figure 10, Element 1026 & 1024) [A light source 1020, which may be…a tunable laser, emits a laser beam] (Para 0102), and 
the functional section (the section comprising Figure 23A, Element 2304, 2340, 240 & 2340) is provided with at least one grating assembly (Figure 23A, Element 115 and Figure 10, Element 115 & 302); 
Examiner’s Note:  Figure 23A shows sensor 115 within the functional section and Figure 10 discloses the details of sensor 115.  Figure 4 (Para 0086) shows fiber 116 which is disclosed as being part of sensor Element 115 (Para 0075).  The Examiner contends that the rejection above is not combining different embodiments.
the sleeve (Figure 23A, Element 2302) comprises 
a shaping section (Figure 23A, Element 2302 & 2310) capable of bending [involving bending, positioning and/or orientation] (Para 0104) and a supporting section (Figure 26A, Element 2600) capable of supporting an advancement of the functional section [advanced through an outer or master sheath 2600] (Para 0171);
wherein the shaping section (Figure 23A, Element 2302 & 2310) is connected to the functional section (as shown in Figure 23A) and is located at an end close to the functional section (the section comprising Figure 23A, Element 2304, 2340, 240 & 2340), the supporting section (Figure 26A, Element 2600) is located at an end away from the functional section (the section comprising Figure 23A, Element 2304, 2340, 240 & 2340)
Examiner’s Note:  See Drawing 1 on the following page for annotations on Figure 26A.  Further the Examiner contends that the rejection above is not combining different embodiments as all the Elements of Figure 23A are within Figure 26A.


[AltContent: textbox (Drawing 1)]
    PNG
    media_image1.png
    1012
    880
    media_image1.png
    Greyscale

the optical functional guidewire [a working instrument 240 such as a guidewire] (Para 0152 and Figure 23A, Element 240) is further provided with 
a structure (Figure 23A, Element 2302 & 2310) capable of directional bending of the optical functional guidewire [involving bending, positioning and/or orientation] (Para 0104).
wherein the grating assemblies are sleeved on the functional section (the section comprising Figure 23A, Element 2304, 2340, 240 & 2340) of the optical functional guidewire at intervals [a plurality of axially spaced gratings 302] (Para 0103 & 0118)
Udd teaches the distal end of the catheter being more flexible [the distal (more flexible) portion of the catheter] (Para 0134) and [Each segment 2310 may be generally the same shape..but may differ to some degree](Para 0162).  Udd fails to teach an asymmetric structure.  However, Romo teaches the optical functional guidewire is further provided with an asymmetric structure (Figure 3B, Element 300) in order to have a large degree of articulation and provide sufficient rigidity to resolve the required forces during remote surgical procedures (Col. 3, Line 40-43)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Udd to include the asymmetric structure as taught by Romo in order to have a large degree of articulation and provide sufficient rigidity to resolve the required forces during remote surgical procedures (Col. 3, Line 40-43)
Udd teaches each of grating assemblies (8) is in a shape (Figure 10, Element 302).  Udd and Romo fail to teach the shape of hollow prism.  However, Gunderson teaches the grating is in a shape of hollow prism (Figure 7, Element 72) in order to separate and measure the radiation (Col. 12, Line 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Udd and Romo to include the hollow prism shape as taught by Gunderson in order to separate and measure the radiation (Col. 12, Line 1).
Claim 2/1:  Udd teaches wherein the functional section (the section comprising Figure 23A, Element 2304, 2340, 240 & 2340) is provided with a plurality of grating assemblies (Figure 10, Element 115 & 320), and the grating assemblies are arranged longitudinally along the optical fiber (Figure 10, Element 116).
Claim 3/2/1:  Udd teaches wherein the optical fiber (Figure 10, Element 116) comprises a core layer (Figure 10, Element 303) located at an axis, and a cladding layer (Figure 10, Element 306) surrounding the core layer (Figure 10, Element 303); and the grating assemblies (Figure 10, Element 302) are sleeved outside the cladding layer (wherein Element 302 is in Element 303 and not inside Element 306 as shown in Figure 10).
Claim 4/3/2/1:  Udd teaches wherein the grating assembly (Figure 10, Element 302) comprises a plurality of gratings with different periods [multiple fiber gratings 302 having different periods] (Para 0139), and each grating constitutes a side surface of the grating assembly (as shown in Figure 10, Element 302 within the side surface of the grating is in the path of the fiber 116).
Claim 5/1:  Udd teaches wherein a diameter of the supporting section (Figure 26A, Element 2600) is larger than a diameter of the shaping section (Figure 26A, Element 2302).
Claim 6/1:  Udd teaches wherein the functional section (the section comprising Figure 23A, Element 2304, 2340, 240 & 2340) of the optical fiber [fiber sensor 115 includes a plurality of fibers 116] (Para 0075 and Figure 23A, Element 115) is connected to the shaping section (Figure 23A, Element 2302 & 2310)  of the sleeve (Figure 23A, Element 2302) via a spiral tube [control elements] (Figure 23A, Element 2330 and Figure 24B, Element 2320a & 2320b), and a developing ring [tool base] (Figure 24B, Element 2332) is provided between the spiral tube (Figure 23A, Element 2330 and Figure 24B, Element 2320a & 2320b) and the optical fiber (Para 0075 and Figure 23A, Element 115).
Examiner’s Note:  Figure 23A shows Element 2332 and Figure 24B discloses the details of Element 2332.  The Examiner contends that the rejection above is not combining different embodiments.
Claim 7/1:  Udd teaches the distal end of the catheter being more flexible [the distal (more flexible) portion of the catheter] (Para 0134) and [Each segment 2310 may be generally the same shape..but may differ to some degree](Para 0162).  Udd fails to teach wherein the asymmetric structure is an asymmetric tube wall structure of the sleeve.  However, Romo teaches wherein the asymmetric structure is an asymmetric tube wall structure of the sleeve (Figure 3B, Element 300 and Figure 5) in order to have a large degree of articulation and provide sufficient rigidity to resolve the required forces during remote surgical procedures (Col. 3, Line 40-43)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Udd to include the asymmetric structure as taught by Romo in order to have a large degree of articulation and provide sufficient rigidity to resolve the required forces during remote surgical procedures (Col. 3, Line 40-43).
Claim 8/1:  Udd teaches wherein the functional section (the section comprising Figure 23A, Element 2304, 2340, 240 & 2340), at an end away from the shaping section (Figure 23A, Element 2302 & 2310)
Udd fails to teach a hemispherical optical component.  However, Gunderson teaches is a hemispherical optical component (Figure 1, Element 22) capable of blocking laser scattering [function as means for focusing light striking the distal end of the guidewire] (Col. 6, Line 45-46) in order to focus the light (Col. 6, Line 45-46)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Udd and Romo to include the hemispherical optical component as taught by Gunderson in order to focus the light (Col. 6, Line 45-46).
Examiner’s Note:  Focusing the laser light would mean blocking laser scattering.
Udd fails to teach the hydrophilic coating.  However, Gunderson teaches a polymer coating [PTFE] is provided outside the optical functional guidewire (Col. 6, Line 53-55), and the polymer coating is a hydrophilic coating [guidewire 10 may be covered with a hydrophilic coating(s)] (Col. 6, Line 53-55) in order to provide the distal guidewire tip with a soft, flexible and conformable surface that is atraumatic (Col. 6, Line 51-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Udd and Romo to include the coating as taught by Gunderson in order to provide the distal guidewire tip with a soft, flexible and conformable surface that is atraumatic (Col. 6, Line 51-52).
Claim 11/5/1:  Udd teaches wherein the sleeve (Figure 26A, Element 2302) further includes a transition section (Figure 26A, Element 2602) and a pushing section (Figure 22A, Element 2220); the transition section (Figure 26A, Element 2602) is located between the shaping section (Figure 26A, Element 2302) and the supporting section (Figure 26A, Element 2600), and a diameter of the transition section (Figure 26A, Element 2602) gradually increases in a direction from the shaping section (Figure 26A, Element 2302) to the supporting section (Figure 26A, Element 2600); and an end of the pushing section (Figure 22A, Element 2220) is connected to the supporting section (Figure 22A, Element 110/115 and Figure 26A, Element 2600), and other end of the pushing section (Figure 22A, Element 2220) is connected to a driving mechanism [associated motors and mechanical components of the driver] (Para 0156).

Claims(s) 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udd (U.S. Patent Application 2009/0123111 A1); Romo (U.S. Patent 10,149,720) and Gunderson et al. (U.S. Patent 5,439,000) and further in view of IMAI et al. (U.S. Patent Application 2019/0183458 A1).
Claim 9/1:  Udd teaches – 
A detection system (Figure 22A, Element 2200), comprising:
the optical functional guidewire according to claim 1 (See the rejection for Claim 1 above)
a control center (Figure 22A, Element 2205 & 2210) arranged for sending control signals to an attitude controller (Figure 22C, Element 2220), a multi- wavelength pulsed laser [a tunable laser] (Para 0102) a waveform collector [read out unit] (Figure 22A, Element 830), and a treatment laser [a laser ablation fiber] (Para 0152) to control a start-up, operation or shutdown of the attitude controller, the multi-wavelength pulsed laser, the waveform collector, and the treatment laser (Para 0152-0153)
the attitude controller (Figure 22C, Element 2220) arranged for receiving the signals sent by the control center, and driving the optical functional guidewire to entry or exit a body cavity or move in the body cavity (Figure 22C and Figure 22A)
the multi-wavelength pulsed laser (Para 0103) arranged for receiving the signals sent by the control center (Figure 22A, Element 2205 & 2210), and sending out pulsed laser light which is transmitted to the optical functional guidewire (the section comprising Figure 23A, Element 2304, 2340, 240 & 2340), and is scattered into the body cavity through the grating assembly (Figure 10, Element 302) of the optical functional guidewire (the section comprising Figure 23A, Element 2304, 2340, 240 & 2340)
the waveform collector (Figure 22A, Element 830) arranged for receiving the signals sent by the control center (Figure 22A, Element 830), analyzing a delayed waveform of scattered laser (Para 0115-0116) in the body cavity through the grating assembly (Figure 10, Element 302) of the optical functional guidewire (the section comprising Figure 23A, Element 2304, 2340, 240 & 2340)
Udd fails to teaches distance feedback.  However, IMAI teaches –
to obtain position information about a wall of the body cavity and the optical functional guidewire (Para 0073), and feedback the position information to the control center [determination of the signal processing device 100 on the advancing direction is displayed on a display device (output portion) 160] (Para 0046)
Udd teaches the attitude controller arranged for receiving information [instrument localization software, and software to interface with operator control station buttons and/or switches](Para 0156).  Udd fails to teach distance information.  However IMAI teaches the controller arranged for receiving distance information (Para 0046) in order to allow for catheterization to be efficiently performed (Para 0015)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Udd, Romo and Gunderson to include the distance information as taught by Gunderson in order to allow for catheterization to be efficiently performed (Para 0015)
Claim 10/9/1:  Udd teaches – 
A detection method used in the detection system (Figure 22A, Element 2200) according to claim 9 (See the rejection for Claim 9), wherein the method comprising:
by the control center (Figure 22A, Element 2205 & 2210), receiving control instructions, and sending control signals to the attitude controller and the multi-wavelength pulsed laser based on the control instructions (Para 0152-0153)
by the attitude controller, receiving the control signals sent by the control center, and driving the optical functional guidewire into a body cavity based on the control signals (Figure 22C and Figure 22A)
by the pulse detector (Figure 22A, Element 830), receiving the control signals sent by the control center, emitting pulsed laser light (Para 0103); and via the optical functional guidewire (the section comprising Figure 23A, Element 2304, 2340, 240 & 2340) and the grating assembly (Figure 10, Element 302), scattering the pulsed laser light into the body cavity (Figure 22A)
by the optical functional guidewire (the section comprising Figure 23A, Element 2304, 2340, 240 & 2340), receiving a reflected pulsed laser light and sending the reflected pulsed laser light to the waveform collector; and by the waveform collector (Figure 22A, Element 830), based on the reflected pulsed laser light, determining a position of the optical functional guidewire in the body cavity (Para 0115-0116); and
by the attitude controller (Figure 22C, Element 2220), controlling a subsequent movement of the optical functional guidewire based on the position of the optical functional guidewire in the body cavity (Figure 22C and Figure 22A)
Udd teaches the attitude controller arranged for receiving information [instrument localization software, and software to interface with operator control station buttons and/or switches](Para 0156).  Udd fails to teach distance information.  
However, IMAI teaches until the optical functional guidewire reaches target site and exits the body cavity after completing a detection (Para 0046) in order to allow for catheterization to be efficiently performed (Para 0015)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Udd, Romo and Gunderson to include the distance information as taught by Gunderson in order to allow for catheterization to be efficiently performed (Para 0015)

Response to Arguments
Applicant’s arguments, see Page 6, filed 11/11/2022, with respect to the Claim Objection have been fully considered and are persuasive.  The Objection of the Claim has been withdrawn. 
Applicant's arguments filed 11/11/2022 have been fully considered but they are not persuasive. The Applicant amended the claims and submitted arguments with respect to "each of the grating assemblies is a shape of a hollow prism".  The Examiner contends Udd teaches “each of the grating assemblies” (Figure 10, Element 302).  The Examiner acknowledges that Udd and Romo do not teach the claim limitation, “a shape of a hollow prism”.  Within the rejection of record, Gunderson was relied on for the teaching of the hollow prism.  The Examiner contends that Figure 7, Element 72 of Gunderson shows a grating in a shape of a hollow prism (See Figure provided on Page 9 of Remarks filed 11/11/2022 and for convenience attached below herein).  


    PNG
    media_image2.png
    292
    488
    media_image2.png
    Greyscale
Attached below is a prior art “hollow prism” (Figure 2 of Idris).  The Examiner contends that Element 72 of Gunderson reads on the broadest reasonable interpretation of a hollow prism as evidenced by Idris1.   

    PNG
    media_image3.png
    258
    321
    media_image3.png
    Greyscale


The argument is unconvincing.

The Applicant amended the claims and presented arguments as to why the prior art fails to teach the claim limitation of "sleeved on the functional section".  The Examiner in examining the claim limitation interpreted "sleeve" to mean "fit with sleeves or a sleeve" according to freedictionary.com.  The Examiner interpreted the grating assemblies to be covered by the claimed sleeving.  Hence the Figure 10, Element 302 being within a sleeve or fitted with a sleeve.  The Examiner agrees that if the claim language is clarified to avoid such an interpretation, the prior art will not read on the claims.  However, currently given the broadest most reasonable interpretation, the Examiner contends the rejection is proper and is hereby maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 N Idris et al 2018 IOP Conf. Ser.: Mater. Sci. Eng. 352 012045 (Year: 2018)